Citation Nr: 0915936	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  00-02 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in April 2001 by a Veterans 
Law Judge no longer with the Board.  A second hearing was 
provided in March 2009 by the undersigned Veterans Law Judge. 

This claim was remanded by the Board in June 2001, November 
2003, and October 2008 for further development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to verified stressors he experienced during his 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).
	



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  

The Veteran is claiming service connection for PTSD.  The 
Veteran states his PTSD is a result of performing duties as a 
member of the United States Army Security Agency (ASA).  In 
hearings before the BVA in April 2001 and March 2009, the 
Veteran testified that he was stationed in Pleiku as a radio 
operator with the 330th Radio Research Group.  He stated his 
duties involved getting in helicopters, setting up listening 
positions, completing surveillance and reconnaissance, and 
using listening devices to determine positions for enemy 
targets.  The Veteran stated he used listening devices to 
triangulate where the Viet Cong were located and, based on 
the coordinates that were discovered, he would order attacks.  

The Board notes the historical record shows the ASA served 
under the cover designation of Radio Research and were among 
the earliest U.S. military advisors in Vietnam.  ASA 
personnel were attached to Army infantry and armored cavalry 
units through the Vietnam War.  See "Origins of the Army 
Security Agency," National Security Agency/Central Security 
Service (2009).

Service personnel records confirm that the Veteran was in 
Vietnam and that he was a Morse code interceptor with the 
ASA.  Personnel records further indicate the Veteran was a 
member of the 330th Radio Research Company (RRC), 313th RR 
Battalion, and that he participated in the "TET 69/Counter-
Offensive."  The Veteran indicated that he often had 
temporary duty assignments (TDY) with other companies, 
including Company C of the 313th Army Security Agency 
Battalion, the 371st RRC, and the 403rd Army Security Agency 
Special Operation Detachment (Airborne), as well as several 
other units.  The Veteran received multiple awards, including 
the Vietnam Campaign Medal; this award indicates he provided 
direct combat support.  See "Manual of Military Decorations 
and Awards," Department of Defense (1996).  The Board 
recognizes this as favorable evidence, when considered with 
other evidence of record, confirming that the Veteran served 
in a combat situation.

Historical records indicate that the 330th RRC served as the 
primary processing center for the 313th ASA Battalion and its 
subordinate direct support units scattered throughout the II 
Corps Tactical Zone.  The Veteran asserts that he witnessed 
combat fatalities and came under direct fire as a result of 
his duties as a Morse code interceptor.  The Veteran 
testified that it was part of his duties to radio in targets 
for artillery attacks.  His military occupational specialty, 
and the military history of the ASA, substantially lends 
credibility to his statements.  Additionally, the National 
Security Agency's history of the ASA in Vietnam indicates 
there were ASA fatalities from hostile fire.  "Origins of 
the Army Security Agency," National Security Agency/Central 
Security Service (2009).  Thus, it is highly likely that the 
Veteran's RRC came under fire while attached to these support 
units and while providing direct combat support.  

In order to establish service connection for PTSD, there must 
be credible supporting evidence of an occurrence of an in-
service stressor.  Based on 38 U.S.C.A. § 1154(b), the 
Veteran's statements may be accepted as sufficient proof of 
the existence of a combat stressor.  This is the case even if 
the only evidence showing that the Veteran "engaged in 
combat" is not service department evidence, but "other 
supportive evidence."  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  A Veteran's statement "shall" be accepted as 
sufficient proof the existence of the combat-related 
stressor, assuming that the statement is consistent with the 
circumstances of the Veteran's service and there is not 
"clear and convincing" evidence to the contrary.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996).

Due to the secretive and transitory nature of the Veteran's 
duties and assignments as a member of the ASA, his alleged 
stressors have been difficult to verify.  Credible supportive 
evidence, in this instance, consists of the mission, duties, 
and purpose of the ASA/RRC in Vietnam.  The Board finds the 
Veteran's stressor statements and testimony regarding being 
under enemy fire, conducting enemy attacks, and witnessing 
the deaths of fellow unit members and Vietnamese people, to 
be consistent with the circumstances of the Veteran's 
service.  There is no "clear and convincing" evidence to 
the contrary, of record, and therefore, the Veteran's 
stressors are deemed consistent with the circumstances of his 
service.  

The Veteran is currently diagnosed with PTSD and is receiving 
treatment at a VA Medical Center.  On VA examination 
conducted in July 1999, the VA examiner assigned a Diagnostic 
and Statistical Manual of Mental Disorders (DSM)-IV diagnosis 
of PTSD.  The Veteran reported one of his stressors was 
experiencing enemy fire at his helicopter in Vietnam and 
witnessing dead bodies of women that were killed.  The 
examiner stated that the Veteran's current symptoms, along 
with his stated combat exposure in Vietnam, establish a 
diagnosis of PTSD that conforms to the DSM-IV.

VA treatment records subsequent to the July 1999 VA 
examination are replete with assignment of diagnoses of PTSD 
and discussion of the Veteran's stressors while in combat in 
Vietnam, including a PTSD screening in May 2000.  Outpatient 
clinical records also reflect that the Veteran attended group 
therapy sessions, and was prescribed medication for his PTSD 
symptoms.  The Board finds that since the VA clinical 
records, which reflect diagnosis of PTSD, focus on the 
stressors the Veteran incurred in Vietnam, the relationship 
between those stressors and the current diagnosis of PTSD is 
established.  

The criteria for service connection for PTSD have been met 
and the claim is granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


